Citation Nr: 1749857	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1998 to July 2007.

This matter came before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2014 the Board remanded the issue for further development.  The Board's remand order also recharacterized the issue on appeal regarding the Veteran's psychiatric disability, broadening it from PTSD to encompass any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims ("the Court") has held that a remand by the Board imposes a duty on the Secretary of Veterans Affairs to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It further instructed that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In its March 2014 remand, the Board noted inconsistencies in diagnoses in the VA treatment records and requested the AOJ to further develop the record regarding both the Veteran's current knee disability and current acquired psychiatric disability.  Noting that the Veteran has been receiving ongoing VA treatment, the Board requested that the AOJ obtain any VA MRI results for the Veteran's left leg dated in June or July 2011 and all outstanding VA medical records related to the Veteran's left knee from the Oklahoma VA Medical Center (VAMC), dated from July 2011 to the present.  

The current record does contain an MRI report dated July 1, 2011, which contains results from an MRI performed June 30, 2011.  Therefore, the Board finds the AOJ is in compliance with this directive of the March 2014 remand.

However, the Board finds that the record does not contain the requested records from the Oklahoma VAMC, evidence of attempts to obtain those records, or documentation of any reason for the unavailability of those records.  Therefore, the Board cannot be sure if the remand directives regarding obtaining outstanding medical records were complied with as there is no explanation in the claim file as to why it does not contain the requested records from the Oklahoma VAMC.  

The Board remand also requested that the AOJ afford the Veteran a VA examination to determine the etiology of any current acquired psychiatric disability.  Upon review of the current record, the Board finds no indication that a VA examination on the issue of psychiatric disability was requested or performed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records from the Oklahoma VAMC related to the Veteran's claimed left knee and acquired psychiatric disabilities dated from July 2011 to the present.  All efforts to obtain those records should be clearly documented in the claim file.  In the case that the records sought are non-existent or unavailable, the reason for their unavailability should be documented in the claim file.

2.  After completing the above development to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disability.  All efforts to schedule the examination should be clearly documented in the claim file.

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

The examiner is requested to state whether the Veteran has a current acquired psychiatric disability, to include an opinion regarding whether the Veteran has currently has PTSD.  For each identified acquired psychiatric disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.

The examiner should provide a complete rationale for all opinions expressed.

3.  The examination report must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




